******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      MARK ANDREWS v. COMMISSIONER OF
               CORRECTION
                (AC 35407)
                   Gruendel, Alvord and West, Js.
    Argued October 15, 2014—officially released February 24, 2015

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Mary Boehlert, assigned counsel, for the appellant
(petitioner).
   Jonathan M. Sousa, special deputy assistant state’s
attorney, with whom, on the brief, were Michael Dear-
ington, state’s attorney, and Adrienne Maciulewski,
deputy assistant state’s attorney, for the appellee
(respondent).
                          Opinion

   PER CURIAM. The petitioner, Mark Andrews,
appeals following the habeas court’s denial of his peti-
tion for certification to appeal from the judgment deny-
ing his second revised amended petition for a writ of
habeas corpus. On appeal, the petitioner claims that
the habeas court abused its discretion in denying his
petition for certification and improperly determined
that his trial counsel provided effective assistance. We
conclude that the court properly denied the petition for
certification and, accordingly, we dismiss the appeal.
   The following facts and procedural history are rele-
vant to our resolution of the petitioner’s appeal. The
petitioner was convicted, following a jury trial, of
assault of a peace officer in violation of General Statutes
§ 53a-167c (a) (1), attempt to commit assault in the first
degree in violation of General Statutes §§ 53a-49 (a) (2)
and 53a-59 (a) (1), and attempt to commit assault of a
peace officer in violation of §§ 53a-49 (a) (2) and 53a-
167c (a) (1). The petitioner was also convicted, follow-
ing a court trial, of possession of a sawed-off shotgun
in violation of General Statutes § 53a-211 (a). The court
sentenced the petitioner to a total effective term of
forty years imprisonment. The judgment of conviction
was affirmed on appeal.1 State v. Andrews, 114 Conn.
App. 738, 740, 971 A.2d 63, cert. denied, 293 Conn. 901,
975 A.2d 1277 (2009).
   On July 17, 2012, the petitioner, through his habeas
counsel, filed a second revised amended petition for
habeas corpus. His primary claim was that his trial
counsel provided ineffective assistance by failing to
recommend that he accept the plea offered by the trial
court, Damiani, J., of twenty years imprisonment sus-
pended after twelve years.2 The habeas trial was held
on July 16 and 17, 2012, and in a memorandum of deci-
sion filed on January 2, 2013, the habeas court denied
the petition. The habeas court found: ‘‘Several months
after the case was initiated, the parties had a supervised
pretrial with Judge Damiani. Judge Damiani offered the
petitioner twenty years suspended after twelve years
followed by a period of probation to resolve the case
prior to trial. [Trial counsel] conveyed the judge’s offer
to the petitioner, who rejected it and asked [trial coun-
sel] to make a counteroffer of nine years. [Trial counsel]
relayed the petitioner’s counteroffer to Judge Damiani,
who rejected it, remaining firm in his offer of twenty
years suspended after twelve years of incarceration.
  ‘‘In conveying the judge’s offer, [trial counsel] did not
make a recommendation that the petitioner accept the
offer, but left the ultimate decision, whether to accept
or reject the offer and proceed to trial, to the petitioner.
[Trial counsel] explained to the petitioner the strengths
and weaknesses of the state’s case, including his view
that the state had a strong case against the petitioner,
the charges, his maximum exposure if he lost at trial
and explained that he would likely receive a signifi-
cantly higher sentence than twelve years if he was con-
victed after a trial. [Trial counsel] also explained that
the case would be difficult to win because most of the
witnesses were police officers and one of those police
officers had sustained a permanent serious injury.
  ‘‘Despite [trial counsel’s] advice that the petitioner
was unlikely to win and would likely get more than
twelve years if he lost at trial, the petitioner rejected the
judge’s offer. According to [trial counsel], the petitioner
was ‘absolutely adamant, unpersuadable’ that he was
‘not taking double digits’ for something he ‘did not do.’ ’’
   The habeas court concluded that the petitioner failed
to show trial counsel’s advice was deficient: ‘‘[T]rial
counsel properly conveyed to the petitioner the court’s
plea offer and advised the petitioner regarding that offer
by explaining to him, among other things, that the state
had a strong and sympathetic case and that it would
be difficult for the petitioner to win at a trial. [Trial
counsel] also informed him that he would likely receive
a significantly greater sentence if he was convicted after
a jury trial. The petitioner rejected the plea, not because
counsel did not recommend it, but because he was
adamant that he would not accept a ‘double digit plea.’ ’’
Further, the court found that ‘‘[i]t is for the same reason
[that] the petitioner has not proven prejudice as to this
claim—that is, even if counsel had recommended the
plea offer, the petitioner would not have accepted it
because it was too high.’’
  On January 7, 2013, the petitioner filed a petition for
certification to appeal the denial of his second revised
amended petition, which the habeas court denied on
January 9, 2013. This appeal followed.
   We begin by setting forth the relevant standard of
review and legal principles that inform our analysis.
‘‘The standard of review for a habeas court’s denial
of a petition for certification to appeal requires the
petitioner to prove that the denial of the petition for
certification was an abuse of discretion and also that
the decision of the habeas court should be reversed on
the merits. . . . To prove an abuse of discretion, the
petitioner must demonstrate that the resolution of the
underlying claim involves issues [that] are debatable
among jurists of reason; that a court could resolve the
issues [in a different manner]; or that the questions are
adequate to deserve encouragement to proceed further.
. . . In a habeas appeal, this court cannot disturb the
underlying facts found by the habeas court unless they
are clearly erroneous, but our review of whether the
facts as found by the habeas court constituted a viola-
tion of the petitioner’s constitutional right to effective
assistance of counsel is plenary.’’ (Internal quotation
marks omitted.) Kennedy v. Commissioner of Correc-
tion, 144 Conn. App. 68, 71–72, 72 A.3d 1133, cert.
denied, 310 Conn. 944, 80 A.3d 908 (2013).
   ‘‘A criminal defendant is constitutionally entitled to
adequate and effective assistance of counsel at all criti-
cal stages of criminal proceedings. . . . A claim of inef-
fective assistance of counsel consists of two
components: a performance prong and a prejudice
prong. To satisfy the performance prong . . . the peti-
tioner must demonstrate that his attorney’s representa-
tion was not reasonably competent or within the range
of competence displayed by lawyers with ordinary train-
ing and skill in the criminal law. . . . To satisfy the
prejudice prong, a claimant must demonstrate that
there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding
would have been different. . . . The claim will succeed
only if both prongs are satisfied.’’ (Citations omitted;
internal quotation marks omitted.) Vazquez v. Commis-
sioner of Correction, 123 Conn. App. 424, 435–36, 1
A.3d 1242 (2010), cert. denied, 302 Conn. 901, 23 A.3d
1241 (2011).
   The petitioner claims that the court abused its discre-
tion in denying his petition for certification to appeal
because his claim that counsel rendered ineffective
assistance by failing to advise him to accept the plea
offer involves issues that are ‘‘debatable among jurists
of reason, a court could resolve the issues [in a different
manner]; or that the questions are adequate to deserve
encouragement to proceed further.’’ (Internal quotation
marks omitted.) The petitioner relies on our recent deci-
sion in Barlow v. Commissioner of Correction, 150
Conn. App. 781, 93 A.3d 165 (2014), in support of his
claim. The petitioner’s reliance, however, is misplaced
because Barlow is distinguishable from the present
case.
   In Barlow, ‘‘[trial counsel] testified during the habeas
trial that she refrained from giving the petitioner any
advice on the plea offer proposed by the court; she
merely gave him the facts of the offer, providing no
assistance or advice as he weighed his options. . . .
[Trial counsel] gave the petitioner no professional
assessment of the court’s offer of nine years to serve
in the context of the facts underlying the charges against
him and his potential total sentence exposure.’’
(Emphasis altered; footnote omitted.) Id., 801–802. We
concluded that, ‘‘[a]lthough we agree with the habeas
court that [trial counsel] had no obligation in this case
specifically to tell the petitioner whether to take the
court’s plea offer . . . [trial counsel] had an obligation
to provide advice and assistance to the petitioner
regarding that plea offer, which, she admittedly failed
to do.’’ Id., 796–97. We reasoned that, ‘‘[a]lthough the
defendant ultimately must decide whether to accept a
plea offer or proceed to trial, this critical decision,
which in many instances will affect a defendant’s lib-
erty, should be made by a represented defendant with
the adequate professional assistance, advice, and input
of his or her counsel. Counsel should not make the
decision for the defendant or in any way pressure the
defendant to accept or reject the offer, but counsel
should give the defendant his or her professional advice
on the best course of action given the facts of the
particular case and the potential total sentence expo-
sure.’’ (Emphasis omitted.) Id., 800.
   Unlike trial counsel in Barlow, who provided no
advice or assistance to her client on the plea offer, trial
counsel in the present case explained to the petitioner
the strengths and weaknesses of the state’s case, the
charges he was facing, and the maximum sentence he
would be exposed to if he was unsuccessful at trial.
Trial counsel explained that the petitioner would likely
receive a significantly higher sentence than twelve years
if he was convicted at trial, that he believed that the
state had a strong case against the petitioner, and that
it would be a difficult case to win because most of the
witnesses were police officers, and one of the police
officers had sustained permanent serious injury.
Although trial counsel left the ultimate decision of
whether to accept or to reject the offer to the petitioner,
he provided the petitioner with adequate professional
advice on the options and the best course of action,
unlike trial counsel in Barlow, given the facts of the case
and the petitioner’s potential total sentence exposure.
  We, therefore, conclude, after a thorough review of
the record, that the petitioner failed to establish that
the issue he raised is debatable among jurists of reason,
that a court could resolve it in a different manner, or
that the question he raised is adequate to deserve
encouragement to proceed further. Accordingly, we
conclude that the court did not abuse its discretion in
denying the petition for certification to appeal.
      The appeal is dismissed.
  1
     For clarification, the petitioner made no claim in his direct appeal as to
the convictions of assault of a peace officer or possession of a sawed-off
shotgun. State v. Andrews, 114 Conn. App. 738, 740 n.1, 971 A.2d 63, cert.
denied, 293 Conn. 901, 975 A.2d 1277 (2009). The judgment of conviction
was, therefore, affirmed on appeal as to the two challenged convictions—
attempt to commit assault in the first degree and attempt to commit assault
of a peace officer. Id., 740 and n.1.
   2
     The petitioner’s second revised amended petition for habeas corpus also
contained other claims that his trial counsel was ineffective and a claim
that his appellate counsel provided ineffective assistance. On appeal, the
petitioner claims only that the habeas court improperly determined that his
trial counsel provided effective assistance with respect to the plea offer
in question.